Citation Nr: 0423214	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  02-20 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for corneal scarring.

2.  Entitlement to service connection for a rectal 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Fitch, Associate Counsel


 
 
 
INTRODUCTION

The veteran served on active duty from June 1974 to March 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 RO decision that denied 
the veteran's claims of service connection for corneal 
scarring and a rectal disability. 

The issue of service connection for corneal scarring is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran does not have a current chronic rectal 
disability.


CONCLUSION OF LAW

A rectal disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in May 2001 and 
June 2002, provided the veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Specifically, the veteran was furnished notice of the types 
of evidence needed in order to substantiate his claims of 
service connection, as well as the types of evidence VA would 
assist him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The veteran was 
also informed that this evidence could consist of medical 
records or medical opinions.  Moreover, the RO specifically 
invited the veteran to send in information describing 
additional evidence or the evidence itself, fulfilling the 
requirement that VA request that the veteran provide any 
evidence in his possession pertaining to his claim.  

By way of a January 2002 rating decision, an October 2002 
Statement of the Case, and March and May 2003 Supplemental 
Statements of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing 
service connection claims, and the basis for the denial of 
the veteran's claims.  These documents, as well as the RO's 
May 2001 and June 2002 letters to the veteran, also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and Pelegrini v. Principi, No. 
01-944, slip op. at 10-11 (Vet. App., June 24, 2004) (VCAA 
notice to be given prior to initial unfavorable AOJ 
decision).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim of entitlement to service connection 
for a rectal disability.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical evidence, including private and 
VA examination reports and records, and statements submitted 
by the veteran and his representative in support of his 
claim.  In this regard, the Board notes that the veteran 
supplied the RO with authorizations for, and cooperated with 
the RO in developing and attempting to retrieve medical and 
treatment records from physicians and medical facilities 
identified by the veteran.  A review of the record reflects 
that the RO undertook reasonable development with respect to 
such requests and that the veteran was apprised of the 
results of each search.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim for a rectal disability.  
Moreover, the veteran's representative has been given the 
opportunity to submit written argument.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran with respect to his claim.  Accordingly, 
further development and further expending of VA's resources 
is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Following a careful review of the record, the Board finds 
that service connection is not warranted for a rectal 
disability.  

The medical evidence in this case consists of the veteran's 
service medical records, post-service private medical 
records, and a formal VA examination dated in June 2001.  A 
review of the service medical records indicates that the 
veteran was seen for complaints of rectal pain.  A rectal 
disability was not diagnosed.  After service, in July 2000, 
the veteran was seen at a gastrointestinal clinic and a 
sigmoidoscopy was performed.  Findings indicated that the 
veteran's colonic mucosa was entirely normal; there were no 
masses or polyps found; and no vascular abnormalities were 
found.  The impression was a normal flexible sigmoidoscopic 
examination.  In February 2003, the veteran underwent a 
private examination.  He reported a history of severe 
cramping, and rectal pain.  He said he had undergone 
sigmoidscopies in the past, and such had revealed no 
problems.  It was noted that he had been diagnosed with anal 
spasms.  Following an examination, the diagnosis was rectal 
pain, etiology undetermined; and it was noted that his 
condition may very well be anorectal spasms.  

In June 2001, the veteran was afforded a VA examination in 
connection with his claim of service connection.  The 
examiner noted the veteran's history of rectal pain beginning 
in 1986.  In this regard, the veteran reported mostly 
nocturnal pain, associated with tenesmus, occurring 
approximately once a month.  After an examination the 
veteran, the veteran was diagnosed with chronic rectal pain 
with no organic basis for the pain.  

In light of the foregoing, the Board must deny the veteran's 
claim.  The veteran has not presented evidence that he 
currently has a rectal disability.  Without a current 
diagnosis, a claim for entitlement to service connection for 
such condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Again, it is noted 
that neither VA nor private examiners have diagnosed a 
chronic rectal disability.  

The veteran's sincerity in reporting his complaints of rectal 
pain is not questioned; however, the Board notes that pain 
alone, without an identifiable underlying malady, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  Further, the veteran, as a 
layperson, is not competent on his own to establish a medical 
diagnosis or show a medical etiology as such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions; see also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis, and since the 
medical evidence is against a showing that the veteran 
currently has a chronic rectal disability, there is no basis 
upon which to establish service connection for this 
condition.

Further, the Board notes that service connection may not be 
based on speculation or remote possibility.  In this case, 
the only opinion rendered on the question of the etiology of 
the veteran's rectal pain was "undetermined."  Any current 
rectal pain has not been attributed to a chronic disability 
and/or an injury or disease in service.  This is insufficient 
to form a basis for a grant of service connection.  38 C.F.R. 
§ 3.102 (2003).  See, e.g., Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
was found too speculative to provide medical nexus evidence 
to well ground cause of death claim); Winsett v. West, 11 
Vet. App. 420, 424 (1998) (physician's opinion in cause of 
death case that list of conditions submitted by appellant 
might be related to exposure to Agent Orange found 
speculative when physician also indicated that "it is just as 
likely that they could have another cause"), aff'd 217 F.3d 
854 (Fed. Cir. 1999), cert. denied, 528 U.S. 1193 (2000); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (private 
physician's opinion that veteran's preexisting service-
related condition may have contributed to his ultimate demise 
too speculative, standing alone, to be deemed new and 
material evidence to reopen cause of death claim).  For this 
reason as well, the veteran's claim must be denied.


ORDER

Entitlement to service connection for a rectal disability is 
denied.


REMAND

In November 1992, during service, the veteran was noted as 
having corneal guttate in both eyes.  The veteran asserts 
that he underwent an eye examination at Walter Reed Army 
Medical Center in February 2001; and he asserts that corneal 
scarring was noted.  More recent medical evidence, including 
a March 2002 ophthalmology report, reflects a diagnosis of 
corneal scarring of unknown etiology.  

Although there are some records on file from Walter Reed Army 
Medical Center, the aforementioned record from February 2001 
is not.  On remand, the RO must ensure that all relevant 
records have been obtained.  See 38 U.S.C.A. § 5103A(b-c) 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  Following receipt 
of any relevant records, the veteran should be afforded a VA 
examination.  After determining the current nature and 
etiology of any eye condition, including corneal scarring, 
found to be present, if any, the examiner should offer an 
opinion as to the likelihood that any eye disability found to 
be present is directly related to or had its onset during 
service.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request his aid in securing the February 
2001 eye examination report from Walter 
Reed Army Medical Center.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the current nature and extent 
of any eye condition, including corneal 
scarring, found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
an eye condition found to be present.  If 
the examiner diagnoses the veteran as 
having an eye condition, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
disability was caused by or had its onset 
during service.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

3.  After completion of the foregoing, 
the RO must again review this claim.  If 
the claim is denied, the veteran must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



